DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group II, claims 25-26, in the reply filed on May 7, 2020 is acknowledged.  The traversal is on the ground(s) that the claims of the instant application appear to be part of an overlapping area.  This is not found persuasive because the lithography material composition can be used in a materially different process such as forming an antireflective layer on a glass substrate and is therefore distinct.  With respect to applicant’s argument that the PCT application did not require a lack of unity between the original claims 1-14, the groups of inventions listed in the restriction requirement (mailed April 9m 2020) do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons as shown by the X and Y references of the search report of May 2, 2018.  Claims 15-22, are withdrawn from further . The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 32 depends on a non-existing claim viz., claim 29 (presently cancelled) and is therefore incomplete.  Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 25-28,30-31,32-36, is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. 2012-211949 (hereinafter referred to as Yamashita) in view of U. S. Patent Application Publication No. 2008/0051308 (hereinafter referred to as Kane). 
Yamashita, in the abstract, discloses a method of using a rinse liquid for lithography ( the claimed lithography composition), and in the abstract, and in [0011]-[0025], discloses the claimed rinse liquid (lithography composition) includes the claimed fluoro 
The difference between the claims and Yamashita is Yamashita does not disclose that the polyol is the claimed diol recited as formula (V) and does not disclose the claimed content of the lithography material as recited in claim 31.
Kane, in [0001], discloses cleaning composition for cleaning photoresist, and in [0036], discloses that the cleaning composition can include in addition to fluorinated surfactants, can include acetylenic or ethylene diols such as decyne diol, and butene diol ([0050]) and in [0036], discloses that that the diol can be present in the cleaning composition in the claimed percent of greater than 0.001 wt.%.  
Therefore, it would be obvious to a skilled artisan to modify Yamashita by employing the diol as taught by Kane because Yamashita already teaches that the rinsing liquid can include polyols and Kane in [0036], teaches that including the surfactant .
Response to Arguments
Applicant's arguments filed December 14, 2021, have been fully considered but they are not persuasive.  The 35 U. S. C. 103 rejection made in the previous office action has been maintained.  Applicant’s amendment filed December 14, 2021, with respect to claims 23, have been fully considered and are persuasive.  The 35 U.S.C. 112(b) of claims 23-34, made in the previous office has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over currently amended claim 32.  See paragraph no. 3, above. 
With respect to applicant’s argument that none of references teach the claimed rinse composition comprising the claimed surfactant and diol derivative, Yamashita teaches the same .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 5, 2021.